Title: To James Madison from John Wayles Eppes, 8 February 1810 (Abstract)
From: Eppes, John Wayles
To: Madison, James


8 February 1810, Washington. Upon learning that Mr. Graham has declined the governor’s post in Louisiana has decided to suggest Col. Benjamin Howard as “peculiarly well calculated for a station where military as well as civil Talents may be important.” The suggestion is made without Howard’s knowledge, but that officer’s name came to mind since Louisiana is “a station … surrounded by hordes of hostile savages.” Howard’s early experience as an Indian fighter and as a volunteer with General Wayne affords him “a perfect knowledge of Indians.”
